DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 15 Dec 2021.

Amendments Received
Amendments to the claims were received and entered on 16 May 2022.
The examiner notes that in the claims, claim 5 is listed as both canceled and presented. The claims are being interpreted such that claim 5 has not actually been canceled.

Status of the Claims
Canceled: 4
Examined herein: 1–3 and 5–16

Withdrawn Rejections
The rejection of claims 9 and 10 under 35 USC § 112(a) is hereby withdrawn in view of Applicant's amendments, which removed the new matter from the claims.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–3 and 5–16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale so it conforms to the claim language as currently presented.
Claim 1 recites "a predetermined 90th percentile threshold defining the right tail enriched in a first set of blood samples from human subjects having ASD" and "an ASD tail or an [sic] DD tail wherein population distributions of the second metabolite being [sic] previously characterized in the first set of samples of human subjects having ASD and in the second set of blood samples from human subjects having DD".  "A claim may be rendered indefinite by reference to an object that is variable" (MPEP 2173.05(b) § II).  In this instance, "a first set of blood samples from human subjects having ASD" and "a second set of blood samples from human subjects having DD" are variable objects: when different practitioners wish the practice the invention, the samples from these populations will necessarily be different.  Consequently, the distributions of biomarkers in each population will also be different.  Consequently, whether or not "the hydroxychlorothalonil level in [a] sample is within an ASD tail effect with a right tail" may change for different "first set[s] of blood samples from human subjects having ASD".  Likewise, whether or not "the second metabolite level in the sample is within an ASD tail or a DD tail" may also change for different "second set[s] of blood samples from human subjects having DD".  Claims that may or may not be infringed depending on variable external circumstances (i.e., the samples of ASD and non-ASD patients) do not distinctly claim the subject matter of the invention.
None of the dependent claims remedies this deficiency, so they are likewise rejected.
Additionally, claim 1 recites "a sample" in element (i), but "a first set of blood samples" in element (ii).  It is not clear whether the use of "blood samples" in (ii) implicitly limits the "sample" in (i) to also be a blood sample.
Likewise, claims 2, 3, 5, 11 and 12 fail to distinctly claim the subject matter of the invention because they define the genera of second metabolites based on characteristics derived from the distributions of the metabolite levels in two populations, the two populations being variable objects.  It is not possible to determine which, if any, of the "second metabolites" recited in claim 1 meet the further characteristics recited in these claims.
Additionally, claim 5 recites "the predetermined upper (minimum) threshold for one of more of the metabolite is a percentile from 85th to 95th percentile".  The claim is not limited to any particular distribution, and without having specified the corresponding distribution, the percentile cannot be determined.

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 16 May 2022, Applicant asserts that "the claim does not need to recite specific threshold values nor define a specific reference population in order to be definite" (p. 9).
The examiner respectfully, though adamantly, disagrees.  As explained above, an essential aspect of the claimed invention is determining whether the level of hydroxychlorothalonil in a subject's blood sample "is greater than the 90th percentile threshold defining the right tail enriched in a first set of blood samples from human subjects having ASD".  The specification provides an example in which this threshold is 2.645 ng/mL (p. 50, Table 2).  But the claim is not limited to this specific threshold.  Rather, the claim encompasses any threshold that could be established from "a first set of blood samples from human subjects having ASD".  The 90th percentile threshold will vary depending on the particular people sampled; it could be 2.55 ng/mL from one set, or 2.75 ng/mL from another set.  So a subject having a hydroxychlorothalonil level of 2.6 ng/mL would fall within the tail using the former threshold (2.55), but not fall within the tail using the latter threshold (2.75).  A practitioner would infringe the claim if they diagnosed the subject as having ASD under the former condition, but would not infringe the claim if they diagnoses the subject as having ASD under the latter condition.  Claims that may or may not be infringed depending on variable external circumstances (i.e., the sets of ASD and DD patients used to determine the thresholds) do not distinctly claim the subject matter of the invention.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631